IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00328-CR

                            IN RE JAY YOON CHUNG


                                Original Proceeding


                            MEMORANDUM OPINION


      Jay Yoon Chung petitions this Court to mandamus the judge of the County Court

at Law #1 in Navarro County to rule on his appellate briefs regarding his criminal

conviction in that court.   There are many procedural problems with this petition,

including but not limited to: the petition has not been served and no record is attached.

See TEX. R. APP. P. 9.5; 52.7. However, we use Rule 2 to look beyond the procedural

problems to expedite our decision and deny this petition. Id. 2.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed November 6, 2014
Do not publish
[OT06]




In re Chung                                    Page 2